      Case: 4:20-cv-01677-SPM Doc. #: 1 Filed: 11/25/20 Page: 1 of 6 PageID #: 1




                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF MISSOURI
                                     EASTERN DIVISION

                                               )
SHAREE MEYERS,                                 )
     Plaintiff,                                )
                                               )
vs.                                            )       Case No. 4:20-cv-1677
                                               )
EDWARD D. JONES & CO., L.P.                    )       JURY TRIAL DEMANDED
    Serve:                                     )
    CT Corporation System                      )
    120 South Central Avenue                   )
    Clayton, MO 63105                          )
                                               )
         Defendant.                            )

                                           COMPLAINT

         Comes now ShaRee Meyers, by and through her undersigned counsel, and hereby brings

a Complaint for discrimination on the basis of disability in violation of the Americans with

Disabilities Act of 1990 and the Americans with Disabilities Amendments Act of 2008 (“ADA”).

In support thereof, Ms. Meyers states as follows:

                                         INTRODUCTION

         1.        Ms. Meyers brings this action against Defendant Edward D. Jones & Co., L.P.

because of its failure to provide her with reasonable accommodations, as required by the ADA,

upon her return from supplemental medical leave in February 2019.

         2.    Plaintiff seeks damages in an amount to be determined; compensatory and

punitive damages; attorneys’ fees, costs, and interest; and any other relief that this Court deems

just and proper.




                                                   1
   Case: 4:20-cv-01677-SPM Doc. #: 1 Filed: 11/25/20 Page: 2 of 6 PageID #: 2




                                 JURISDICTION AND VENUE

       3.       This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C.

§§ 1331 and 1343 because Plaintiff’s claims arise under Title I of the ADA, a federal statute

creating rights, privileges, and a private cause of action.

       4.      Venue is appropriate in this Court, as the cause of action arises from events that

occurred in Saint Louis County, Missouri, where all parties are located, and which is within the

Eastern District of Missouri.

                                              PARTIES

       5.      Ms. Meyers, a resident of Florissant, Missouri, worked as an Operations

Specialist II for Defendant from May 2017 through November 2018. Her primary diagnosis of

multiple sclerosis substantially limits several of her major life activities, qualifying her as a

person with a disability under the ADA.

       6.      Defendant is a financial services firm headquartered in Saint Louis, Missouri, with

over 13,000 offices and 47,000 employees throughout the United States.

                                    STATEMENT OF FACTS

       7.       During the time of Ms. Meyers’s employment with Defendant, the company was

aware of the substantial limitations caused by her multiple sclerosis and agreed to several

modifications so that she could perform the essential functions of her position.

       8.      Ms. Meyers’s position with Defendant involved processing insurance claims,

sitting at a desk for eight-hour shifts with at least two breaks, and occasional overtime.

       9.      Defendant has written Nondiscrimination and ADA policies. The ADA Policy

outlines its process for requesting reasonable accommodations.




                                                   2
   Case: 4:20-cv-01677-SPM Doc. #: 1 Filed: 11/25/20 Page: 3 of 6 PageID #: 3




       10.     Ms. Meyers first requested medical leave from Defendant’s human resources

department (“HR”) in September 2018. She used approximately one week of sick time, followed

by FMLA leave until November 2018.

       11.     HR granted Ms. Meyers additional supplemental medical leave from

November 2018 through February 2019, when Ms. Meyers requested to return to her position.

       12.     After Ms. Meyers submitted a Reasonable Accommodation Request to HR on or

about February 8, 2019, HR notified her that her position was no longer available, requiring her

to apply for open positions within the company.

       13.     Ms. Meyers applied for multiple positions with Defendant in March and April

2019, but Defendant did not extend any offers of employment.

       14.     HR provided Ms. Meyers with additional administrative leave until on or about

April 18, 2019, when HR terminated her employment.

       15.     Following her termination, Ms. Meyers worked gig jobs until locating a

temporary position with her current employer around June 2019. Ms. Meyers’s temporary

position became permanent around October 2019.

       16.     Ms. Meyers’s current hourly rate of pay is approximately $1.00 less than her

hourly rate as an Operations Specialist II with Defendant.

       17.     Ms. Meyers’s health insurance coverage terminated with her employment in

April 2019.

       18.     The financial hardship caused by Ms. Meyers’s termination by Defendant

required her to seek counseling and psychiatric care.

       19.     In September 2019, Ms. Meyers specifically requested of Defendant that HR, an

ADA team, or a talent acquisition specialist, assist her with locating and applying for positions



                                                  3
   Case: 4:20-cv-01677-SPM Doc. #: 1 Filed: 11/25/20 Page: 4 of 6 PageID #: 4




within the company for which she was qualified. Defendant purportedly agreed to provide this

assistance, but made little effort to do so until December 2019.

       20.     Ms. Meyers applied for several positions with Defendant from September through

December 2019 and submitted three applications between January 29 and February 18, 2020.

Despite Ms. Meyers’s impression that her interviews went well, Defendant did not extend any

offers of employment.

       21.     Ms. Meyers submitted a Charge of Discrimination to the Equal Employment

Opportunity Commission (“EEOC”) on or about December 4, 2019. Defendant responded to the

merits of the charge on or about February 3, 2020.

       22.     The EEOC closed its file on Ms. Meyers’s charge and issued a Notice of Suit

Rights on August 28, 2020.

                                            COUNT I

                          Violation of Americans with Disabilities Act

       23.     Ms. Meyers re-alleges and incorporates by reference the allegations of

Paragraphs 1 through 22 of the Complaint.

       24.     The ADA, 42 U.S.C. § 12112, prohibits covered entities from discriminating

against qualified individuals on the basis of disability. Such discrimination includes the failure

to make reasonable accommodations to the known limitations of the individual unless the

covered entity can demonstrate that the accommodation would impose undue hardship.

       25.     Ms. Meyers is, and was at all times material hereto, a person with a record of a

physical and/or mental impairment that substantially limits several major life activities, or a

person with a disability under 42 U.S.C. § 12102.




                                                 4
   Case: 4:20-cv-01677-SPM Doc. #: 1 Filed: 11/25/20 Page: 5 of 6 PageID #: 5




       26.     With reasonable accommodations, Ms. Meyers would have been able to perform

all of the essential functions of available and vacant employment positions with Defendant.

       27.     Defendant is, and was at all times material hereto, an employer with fifteen or

more employees, or a covered entity under 42 U.S.C. § 12111.

       28.     Defendant was aware of Plaintiff’s disability at the time of its failures to make

reasonable accommodations to her known limitations.

       29.     Defendant failed to make the following reasonable accommodations for

Ms. Meyers: permitting Ms. Meyers to return to her position as an Operations Specialist II upon

her return from supplemental medical leave; reassigning her to a vacant position if her former

position was unavailable; and engaging in the interactive process with her to determine which

vacant positions were suitable.

       30.     Holding Ms. Meyers’s position open from August 2018 through February 2019

would not have caused significant difficulty or expense for a company of Defendant’s size and

resources.

       31.     Providing the foregoing requested reasonable accommodations to Ms. Meyers

would not have imposed an undue financial or administrative burden on Defendant, and would

not have required a fundamental alteration in the nature of Defendant’s business operations.

       32.     When former positions are no longer available to employees with disabilities,

reassignment to a vacant position is a reasonable accommodation.

       33.     Under the ADA, reassignment required Defendant to identify alternative positions

by matching Ms. Meyers’s knowledge, skills, and abilities to the legitimate requirements for

other positions within the company, yet Defendant refused and failed to meet those requirements,

in violation of the ADA.



                                                 5
   Case: 4:20-cv-01677-SPM Doc. #: 1 Filed: 11/25/20 Page: 6 of 6 PageID #: 6




          34.   Defendant made no effort to reassign Ms. Meyers and, instead, placed the burden

on her to identify alternate positions and required her to compete with other applicants for those

positions, in violation of the ADA.

          35.   As a large employer, Defendant had an obligation under the ADA to engage in an

interactive process with Ms. Meyers regarding reassignment. However, Defendant failed to

identify alternate positions or assist Ms. Meyers with the internal application procedure until

December 2019, in violation of the ADA.

          36.   Defendant’s foregoing violations of the ADA, and termination of Ms. Meyers’s

employment, constitute adverse employment actions, which directly and proximately caused and

contributed to cause monetary and compensatory damages to Ms. Meyers as alleged above.


                                      PRAYER FOR RELIEF

          WHEREFORE, Ms. Meyers prays that this Court enter judgment on Count I in favor of

Plaintiff and against Defendants for damages in an amount the jury determines to be fair and

reasonable, together with compensatory and punitive damages, attorney’s fees and costs, any

interest which has accrued thereon as of the date of this Complaint, any prejudgment interest

from and after the date of this Complaint, and for any other relief that this Court deems just and

proper.

                                                     Respectfully Submitted,

                                                     /s/ Vincent K. Heitholt
                                                     Vincent K. Heitholt, # 68129MO
                                                     Tom Pirmantgen, #52384MO
                                                     Missouri Protection and Advocacy Services
                                                     2000 Innerbelt Business Center Drive
                                                     Overland, Mo 63114
                                                     (314) 256-9591; (314) 785-1707 fax
                                                     vincent.heitholt@mo-pa.org



                                                 6
